DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/386,413 filed on 07/27/2021. Claims 1-20 are pending in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,093,681. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions disclose substantially similar subjected matter with different limitations arrangement (see as below).
It would have been obvious one of ordinary skill in the art at time of the effective filling date of claimed invention using either one of claimed invention to achieve similar results without undue experiment.
As per claim 1: a method of generating an integrated circuit, the method comprising: 
providing, by a first computer, a placing layout of the integrated circuit (‘681, claim 1, col. 21, ll. 61-62); 
generating, by the first computer, a routed layout of the integrated circuit, the routed layout includes a layout region with a systematic design rule check (DRC) violation (‘681, claim 1, col. 21, ll. 66-67 and col. 22, ll. 1-3); 
generating, by the first computer, an adjusted routing layout of the integrated circuit by adjusting the layout region with the systematic DRC violation according to a target placement recipe in a plurality of placement recipes (‘681, claim 1, col. 22, ll. 5-11);  
extracting, by the first computer, features of the placing layout to obtain an extracted data (‘681, claim 1, col. 22, ll. 12-13); 
extracting, by the first computer, features of the layout region with the systematic DRC violation to obtain an extracted routing data (‘681, claim 1, col. 22, ll. 14-16); 
performing, by a second computer, a training process upon the extracted data and the extracted routing data to generate a plurality of aggregated-cluster models (‘681, claim 1, col. 22, ll. 17-20); and 
selecting, by the second computer, a target aggregated-cluster model from the plurality of aggregated-cluster models by comparing the extracted data to the plurality of aggregated-cluster models (‘681, claim 1, col. 22, ll. 21-24).  
With respect to claim 2: the method of Claim 1, further comprising: 
placing, by the first computer, a plurality of electronic components on a layout floor plan to generate the placing layout of the integrated circuit (‘681, claim 1, col. 21, ll. 60-62); 
forming, by the first computer, a clock tree upon the placing layout to generate a synthesis layout of the integrated circuit (‘681, claim 1, col. 21, ll. 63-65); and 
wherein the routing layout is generated by routing the synthesis layout by the first computer (‘681, claim 1, col. 21, ll. 66-67).  
With respect to claim 3: the method of Claim 1, wherein at least one of the plurality of aggregated- cluster models is generated by combining a first extracted data extracted from a first layout region with a first systematic DRC violation and a second extracted data extracted from a second layout region with a second systematic DRC violation (‘681, claim 2, col. 22, ll. 30-35).  
With respect to claim 4: the method of Claim 1, further comprising: 
collecting, by the second computer, the extracted data and the extracted routing data (‘681, claim 3, col. 22, ll. 36-38); and 
performing, by the second computer, the training process upon the extracted data and the extracted routing data when a total number of the extracted data and the extracted routing data reaches a predetermined pieces of data (‘681, claim 3, col. 22, ll. 39-43).  
With respect to claim 5: the method of Claim 1, wherein extracting the features of the layout region with the systematic DRC violation to obtain the extracted routing data comprises: 
highlighting a plurality of regions with a plurality of systematic DRC clusters respectively (‘681, claim 4, col. 22, ll. 47-48); 
forming an expand region in the routed layout to cover the plurality of regions (‘681, claim 4, col. 22, ll. 49-50); 
extracting a zone corresponding to the expand region (‘681, claim 4, col. 22, l. 51); and 
obtaining the extracted routing data in the zone, wherein the extracted routing data comprises a local features and a global features, the local features are extracted from the plurality of regions in the expand region, and the global features are extracted from a global region crossing the plurality of regions in the expand region (‘681, claim 4, col. 22, ll. 52-58).  
With respect to claim 6: the method of Claim 1, wherein selecting the target aggregated-cluster model from the plurality of aggregated-cluster models by comparing the extracted data to the plurality of aggregated-cluster models comprises (‘681, claim 5, col. 22, ll. 59-62): 
performing a similarity measurement operation upon the extracted data and the plurality of aggregated-cluster models (‘681, claim 5, col. 22, ll. 63-65); and 
obtaining the target aggregated-cluster model from the plurality of aggregated- cluster models (‘681, claim 5, col. 22, ll. 66-67), 
wherein the target aggregated-cluster model is the most similar to the extracted data among the plurality of aggregated-cluster models (‘681, claim 5, col. 23, ll. 1-3).  
With respect to claim 7: the method of Claim 6, further comprising: 
performing a gain calculating operation upon the target aggregated-cluster model to generate a plurality of prediction gains according to the plurality of placement recipes respectively (‘681, claim 6, col. 23, ll. 7-10); and 
selecting the target placement recipe having the highest prediction gain in the plurality of prediction gains (‘681, claim 6, col. 23, ll. 11-12).  
With respect to claim 8: the method of Claim 7, wherein performing the gain calculating operation upon the target aggregated-cluster model to obtain the plurality of prediction gains according to the plurality of placement recipes respectively comprises (‘681, claim 7, col. 23, ll. 14-17); 
generating an array recording a plurality of DRC violations on a plurality of locations in the layout region respectively (‘681, claim 7, col. 23, ll. 18-20); 
applying the plurality of placement recipes to adjust the layout region to obtain a plurality of arrays respectively (‘681, claim 7, col. 23, ll. 21-23); and 
converting the plurality of arrays into the plurality of prediction gains by using a converting equation (‘681, claim 7, col. 23, ll. 24-25).  
With respect to claim 9: the method of Claim 1, further comprising: performing, by the second computer, an engineering change order (ECO) process upon the adjusted routing layout of the integrated circuit by using a target ECO strategy selected from a plurality of ECO strategies for reducing a plurality of discrete DRC violations in the adjusted routing layout (‘681, claim 8, col. 23, ll. 26-32).  
With respect to claim 10: the method of Claim 9, wherein performing the ECO process upon the adjusted routing layout of the integrated circuit comprises: 
performing a Convolutional Neural Networks (CNN) modeling process upon the adjusted routing layout to generate a first vector corresponding to the adjusted routing layout (‘681, claim 9, col. 23, ll. 36-39); 
performing a feature extracting process upon the adjusted routing layout to generate a second vector corresponding to the adjusted routing layout (‘681, claim 9, col. 23, ll. 40-42); 
performing a combining process for combining the first vector and the second vector to generate a third vector (‘681, claim 9, col. 23, ll. 43-45); and 
performing a selecting process to select the target ECO strategy selected from the plurality of ECO strategies according to the third vector (‘681, claim 9, col. 23, ll. 46-48).  
With respect to claim 11: the method of Claim 10, wherein performing the CNN modeling process upon the adjusted routing layout to generate the first vector corresponding to the adjusted routing layout comprises: 
obtaining a violation layer resource map, an upper layer resource map, a lower layer resource map, and a connectivity map of the adjusted routing layout (‘681, claim 10, col. 23, ll. 53-55); and 
performing a pooling operation upon the violation layer resource map, the upper layer resource map, the lower layer resource map, and the connectivity map to generate the first vector (‘681, claim 10, col. 23, ll. 56-59).  
With respect to claim 12: the method of Claim 11, wherein the violation layer resource map is a metal layer containing the plurality of discrete DRC violations, the upper layer resource map is a metal layer disposed above the violation layer resource map, the lower layer resource map is the metal layer disposed below the violation layer resource map, and the connectivity map is a net connection demand of a plurality of pin layers of the adjusted routing layout (‘681, claim 11, col. 23, ll. 60-67).  
 
With respect to claim 13: a method of generating an integrated circuit, the method comprising: 

generating a routed layout of the integrated circuit (‘681, claim 12, col. 24, ll. 10-11); 
performing a design rule check (DRC) process upon the routed layout to obtain a plurality of discrete DRC violations (‘681, claim 12, col. 24, ll. 12-14); and 
performing an engineering change order (ECO) process upon the routed layout (‘681, claim 12, col. 24, ll. 15-16), wherein the performing of the ECO process upon the routed layout comprises performing a Convolutional Neural Networks (CNN) modeling process upon the routed layout to generate a first vector corresponding to the routed layout (‘681, claim 12, col. 24, ll. 20-24), comprising: 
obtaining a violation layer resource map, an upper layer resource map, a lower layer resource map, and a connectivity map of the routed layout (‘681, claim 13, col. 24, ll. 37-39); and 
performing a pooling operation upon the violation layer resource map, the upper layer resource map, the lower layer resource map, and the connectivity map to generate the first vector (‘681, claim 13, col. 24, ll. 40-43).  
With respect to claim 14: the method of Claim 13, wherein performing the ECO process upon the routed layout of the integrated circuit further comprises: 
performing a feature extracting process upon the routed layout to generate a second vector corresponding to the routed layout (‘681, claim 12, col. 24, ll. 25-27); 
performing a combining process for combining the first vector and the second vector to generate a third vector (‘681, claim 12, col. 24, ll. 28-30); and 
performing a selecting process to select a target ECO strategy selected from a plurality of ECO strategies according to the third vector (‘681, claim 12, col. 24, ll. 31-33).  
With respect to claim 15: the method of Claim 13, wherein performing the CNN modeling process upon the routed layout to generate the first vector corresponding to the routed layout comprises: 
obtaining a violation layer resource map, an upper layer resource map, a lower layer resource map, and a connectivity map of the routed layout (‘681, claim 13, col. 24, ll. 37-39); and 
performing a pooling operation upon the violation layer resource map, the upper layer resource map, the lower layer resource map, and the connectivity map to generate the first vector (‘681, claim 13, col. 24, ll. 40-43).  
With respect to claim 16: the method of Claim 15, wherein the violation layer resource map is a metal layer containing the plurality of discrete DRC violations, the upper layer resource map is a metal layer disposed above the violation layer resource map, the lower layer resource map is the metal layer disposed below the violation layer resource map, and the connectivity map is a net connection demand of a plurality of pin layers of the routed layout (‘681, claim 14, col. 24, ll. 44-51).  
With respect to claim 17: an integrated circuit designing system, comprising: 
a first computer, arranged to (‘681, claim 15, col. 24, ll. 52-53): 
generate a placing layout of an integrated circuit (‘681, claim 15, col. 24, ll. 54-56); 
generate a routed layout of the integrated circuit according to the placing layout (‘681, claim 15, col. 24, ll. 59-60); 
perform a design rule check (DRC) process upon the routed layout to obtain a layout region with a systematic DRC violation (‘681, claim 15, col. 24, ll. 61-63); 
generate an adjusted routing layout of the integrated circuit by adjusting the layout region with the systematic DRC violation according to a target placement recipe (‘681, claim 15, col. 24, ll. 64-67); 
extract features of the placing layout to obtain an extracted data (‘681, claim 15, col. 25, ll. 1-2); and 
extract features of the layout region with the systematic DRC violation to obtain an extracted routing data (‘681, claim 15, col. 25, ll. 3-5); and 
a second computer, arranged to (‘681, claim 15, col. 25, l. 6): 
generate a plurality of aggregated-cluster models according to the extracted data and the extracted routing data (‘681, claim 15, col. 25, ll. 10-12); 
select a target aggregated-cluster model from the plurality of aggregated- cluster models (‘681, claim 15, col. 25, ll. 16-19); and 
determine the target placement recipe according to the target aggregated- cluster model (‘681, claim 15, col. 25, ll. 21-23).  
With respect to claim 18: the integrated circuit designing system of Claim 17, wherein the second computer is further arranged to: 
perform a training process upon the extracted data and the extracted routing data to generate a plurality of aggregated-cluster models (‘681, claim 15, col. 25, ll. 14-16); and 
select a target aggregated-cluster model from the plurality of aggregated- cluster models by comparing the extracted data to the plurality of aggregated-cluster models (‘681, claim 15, col. 25, ll. 17-20), wherein the target aggregated-cluster model is used to calculate a plurality of prediction gains of the layout region according to a plurality of placement recipes respectively (‘681, claim 15, col. 25, ll. 20-24).  
With respect to claim 19: the integrated circuit designing system of Claim 17, wherein the second computer is further arranged to: 
perform an engineering change order (ECO) process upon the adjusted routing layout of the integrated circuit by using a target ECO strategy selected from a plurality of ECO strategies for reducing a plurality of discrete DRC violations in the adjusted routing layout (‘681, claim 16, col. 26, ll. 1-8).  
With respect to claim 20: the integrated circuit designing system of Claim 19, wherein the second computer is further arranged to: 
perform a Convolutional Neural Networks (CNN) modeling process upon the adjusted routing layout to generate a first vector corresponding to the adjusted routing layout (‘681, claim 17, col. 26, ll. 10-13); 
perform a feature extracting process upon the adjusted routing layout to generate a second vector corresponding to the adjusted routing layout (‘681, claim 17, col. 26, ll. 14-16); 
perform a combining process for combining the first vector and the second vector to generate a third vector (‘681, claim 17, col. 26, ll. 17-19); and 
perform a selecting process to select the target ECO strategy selected from the plurality of ECO strategies according to the third vector (‘681, claim 17, col. 26, ll. 20-22).

Claim Objections
Claims 5, 13, 15, and 17 are objected to because of the following informalities:  
As per claim 5: line 8, replaces “a local features and a global features” with – a plurality of local features and a plurality of global features --.
As per claim 13: line 5, after “upon” inserts -- said plurality of discrete DRC violations of --.
As per claim 17: line 3, replaces “integrate” with -- integrated --.  
Appropriate correction is required.
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 recites the limitation " a plurality of aggregated-cluster models" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851